





REGAL BELOIT CORPORATION -- 2018 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD – TSR Based


[Name]
[Address]


Dear _____________________:


You have been granted an award of Performance Share Units (an “Award”) under the
Regal Beloit Corporation 2018 Equity Incentive Plan (the “Plan”) with the
following terms and conditions:
                    
Grant Date:


_________________


 
Number of Performance
Share Units (“PSUs”):


Performance Period:
Target PSUs: _________
Maximum PSUs: __ x Target


Fiscal Years _______-_______


 
Performance Vesting for PSUs:
The performance metric that will determine the number of PSUs you earn will be
the Company’s ______ total shareholder return (“TSR”) over the performance
period specified above relative to the Company’s designated peer group as set
forth and modified from time to time by the Plan Administrator (the “Peer
Group”). TSR will be calculated using the [comparatively determined] trading
prices over equivalent measurement periods or points in time, both on or prior
to the first day of the Performance Period and ending on or prior to the last
day of the Performance Period.


The number of PSUs earned will be as follows:


TSR at __th Percentile of the Peer Group = Zero PSUs
TSR at __th Percentile of the Peer Group = Target PSUs
TSR at __th Percentile of the Peer Group = Maximum PSUs


The number of PSUs earned will be interpolated between (i) zero and Target PSUs
for performance between the __th Percentile of the Peer Group and the
__th Percentile of the Peer Group, or (ii) Target PSUs and Maximum PSUs for
performance between the __th Percentile of the Peer Group and the
__th Percentile of the Peer Group. Any PSUs that are earned based on performance
will be earned on the date that the Administrator certifies the achievement of
the applicable level of relative TSR. Any PSUs that are not earned on such date
shall be forfeited.


If your employment or service with the Company and its Affiliates terminates
(voluntarily or involuntarily) before the PSUs have been earned, then all
unearned PSUs will be forfeited. Exceptions to this rule are made for certain
types of terminations, including termination due to death or Disability, in
accordance with the terms of the Plan.


 
Change of Control:


Upon a Change of Control, this Award will be treated as provided in the Plan.


Issuance of Shares:


As soon as reasonably practicable after any PSUs have been earned, the Company
will issue to you a number of Shares equal to the number of PSUs that have been
earned. In all events such settlement of any earned PSUs shall occur no later
than one year after the PSUs are earned unless delivery is deferred pursuant to
a nonqualified deferred compensation plan, if allowed by the Company, in
accordance with the requirements of Section 409A of the Code, and subject to
applicable withholding.


Transferability of
Shares:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.


Rights as Shareholder:
You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the PSUs unless and until Shares are issued therefore.
Accordingly, prior to Shares being issued to you as a result of PSUs being
earned, you may not exercise any voting rights and you will not be entitled to
receive any dividends, dividend equivalent payments and other distributions paid
with respect to any such Shares underlying the PSUs.


Transferability of Award:
Except as otherwise provided in the Plan, you may not assign, alienate, sell or
transfer this Award for any reason, other than under your will or as required by
the laws of descent and distribution. This Award also may not be pledged,
attached or otherwise encumbered. Any purported assignment, alienation, sale,
transfer, pledge, attachment or encumbrance of this Award in violation of its
terms shall be null and void and unenforceable against the Company or any
Affiliate.


Tax Withholding:
To the extent that the earning or payment of the PSUs results in income to you
for Federal, state or local income tax purposes, or the Company is otherwise
required to withhold amounts with respect to the PSUs, you shall deliver to the
Company at the time the Company is obligated to withhold amounts, such amount as
the Company requires to meet the statutory withholding obligation under
applicable tax laws or regulations, and if you fail to do so, the Company has
the right and authority to deduct or withhold from payment under this Award or
other compensation payable to you an amount sufficient to satisfy its
withholding obligations. You may satisfy the withholding requirement in
connection with the earning of PSUs, in whole or in part, in cash or by electing
to have the Company withhold for its own account that number of Shares otherwise
deliverable to you upon the earning of the PSUs having an aggregate Fair Market
Value sufficient to satisfy the Company’s withholding obligation; provided that
the amount to be withheld may not exceed the total maximum statutory tax
withholding obligations associated with the transaction to the extent needed for
the Company to avoid an accounting charge. Your election must be irrevocable, in
writing, and submitted to the Secretary of the Company before the date on which
the applicable withholding obligation arises.


Restrictive Covenants:
By accepting this Award, you agree that this Award shall be subject to
forfeiture, and any gains pursuant to this Award shall be subject to
disgorgement, if (1) while you are employed by or in service with the Company or
any Affiliate, you compete with the Company or an Affiliate, participate in any
enterprise that competes with the Company or an Affiliate or use or disclose,
other than as expressly authorized by the Company, any confidential business
information or trade secrets that you obtain during the course of your
employment or service with the Company or any Affiliate; or (2) after you are no
longer employed by or in service with the Company or any Affiliate, you are
determined by the Administrator in its reasonable discretion (A) to be in breach
of any confidentiality, noncompetition, nonsolicitation or similar agreement
between you, on the one hand, and the Company or any Affiliate, on the other
hand (your “Restrictive Agreement”), or (B) while this Award is in effect, to
have engaged in conduct that would have constituted a breach of your Restrictive
Agreement if such Restrictive Agreement were then in effect.


Miscellaneous:
•    As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award and the Plan shall be
interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award or the Plan and any determination made
by the Administrator pursuant to this Award or the Plan shall be final, binding
and conclusive.
•    As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award, and any Shares issued
or cash paid pursuant to this Award, shall be subject to (1) any recoupment,
clawback, equity holding, stock ownership or similar policies adopted by the
Company from time to time (to the extent contemplated by such policies) and (2)
any recoupment, clawback, equity holding, stock ownership or similar
requirements made applicable by law, regulation or listing standards to the
Company from time to time (to the extent contemplated by such requirements).
•    In general, this Award may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment.
Notwithstanding the foregoing, this Award may be modified, reduced, extinguished
or canceled by the Administrator or the Company without your consent in
accordance with the provisions of the Plan, and the Administrator shall have the
right, in its sole discretion, to adjust the method of calculating TSR.
•    The failure of the Company to enforce any provision of this Award at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof.
•    This Award shall be binding upon and inure to the benefit of you and your
heirs and personal representatives and the Company and its successors and legal
representatives.
•    This Award may be executed in counterparts.
Prospectus
Delivery/Access:
•    By accepting this Award you acknowledge that a prospectus for the Plan,
along with a copy of the Plan and the Company’s most recent Annual Report to
Shareholders, has been made available to you electronically via the Company’s
designated stock plan administrator’s web portal.
•    A paper copy of the prospectus for the Plan is also available to
participants upon request.

This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.


UNLESS YOU DECLINE THIS AWARD WITHIN 90 DAYS, YOU AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
HAVING READ THIS AWARD AND THE PLAN.






REGAL BELOIT CORPORATION


Signed
[Officer Name and Title]





